DETAILED ACTION
Request for Continued Examination received 10 June 2022 is acknowledged.  Claims 1-19 amended 10 June 2022 are pending and have been considered as follows.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipow (US Pub. No. 2004/0243147).

As per Claim 1, Lipow discloses a robotic surgical system (10) for treating a patient (P) (Figs. 1A, 6; ¶53, 68-72), the robotic surgical system (10) comprising:
a surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) movable relative to the patient (P) (Figs. 1B, 6; ¶53, 68, 75-77, 80-81);
an input control device (604) (Figs. 6-8; ¶68-73), comprising:
a base (608) (Figs. 6-8; ¶68-71, 74-75);
a joystick (710, 712) coupled to a multi-dimensional space joint (702, 704) positioned about a central portion (1804) supported on the base (608) (Figs. 6-7, 18; ¶94-97), wherein the central portion (1804) is movable relative to the base (608) to effect a motion of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) in response to a user input force (Figs. 6-7, 18; ¶71-76, 94-98, 108), and wherein the space joint (702, 704) and the joystick (710, 712) coupled thereto define a six degree-of-freedom input control (as per device 1802) for the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) (Figs. 6-7, 18; ¶71-76, 94-97, 108); and
a wrist (as per “rotational degree of freedom about the long axis of the handle 1806” in ¶96) configured to define an input control for a rolling motion (as per 924) of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6; 904 in Fig. 9), wherein the wrist (as per “rotational degree of freedom about the long axis of the handle 1806” in ¶96) is offset from the multi-dimensional space joint (702, 704) by a shaft (as per structure of section 1804) extending along the shaft axis (1806) (Figs. 6-7, 18; ¶71-76, 94-97, 108);
a control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) configured to:
receive a user selection signal (as per “shift gears” in ¶61) indicative of a selection between a first motion scaling profile (as per first selected motion scaling in Fig. 3; ¶55-56) of the motion of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) and a second motion scaling profile (as per second selected motion scaling in Fig. 3; ¶55-56) of the motion of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6), wherein the first motion scaling profile (as per first selected motion scaling in Fig. 3; ¶55-56) is different than the second motion scaling profile (as per second selected motion scaling in Fig. 3; ¶55-56) (Figs. 1B, 3, 6; ¶53, 55-56, 68, 75-77, 80-81);
receive a motion control signal (as per device 1802 in Fig. 18) from the input control device (604) indicative of a user input force (Figs. 7, 18; ¶95-96); and
cause the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to be moved in response to the motion control signal as per device 1802 in Fig. 18) in accordance with the first motion scaling profile (as per first selected motion scaling in Fig. 3; ¶55-56) or the second motion scaling profile (as per second selected motion scaling in Fig. 3; ¶55-56) based on the user selection signal (as per “shift gears” in ¶61) (Figs. 1B, 3, 6, 7, 18; ¶53, 55-56, 68, 75-77, 80-81, 95-96).
As per Claim 2, Lipow further discloses wherein the base (608) is stationary (as per engagement of jack screws 804) (Fig. 7; ¶74).

As per Claim 5, Lipow further discloses wherein the selection (as per “shift gears” in ¶61) is made using a touch screen (708) (Figs. 3, 7; ¶56, 75, 102).

As per Claim 6, Lipow further discloses wherein the input control device (604) comprises a force sensor (as per device 1802) for measuring the user input force (Figs. 7, 18; ¶95-96).

As per Claim 7, Lipow discloses robotic surgical system (10) for treating a patient (P) (Figs. 1A, 6; ¶53, 68-72), the robotic surgical system (10) comprising:
a surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) movable relative to the patient (24b, 14b in Fig. 1B; 610, 612 in Fig. 6);
an input control device (604) (Figs. 6-8; ¶68-73), comprising:
a base (608) (Figs. 6-8; ¶68-71, 74-75); and
a multi-dimensional space joint (702, 704) including a central portion (1804) supported on the base (608) (Figs. 6-7, 18; ¶94-97), wherein the multi-dimensional space joint (702, 704) is positioned about the central portion (1804) (Figs. 6-7, 18; ¶94-97), wherein the central portion (1804) is movable relative to the base (608) to effect a motion of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) in response to a user input force (Figs. 6-7, 18; ¶71-76, 94-98, 108); and
a wrist (as per “rotational degree of freedom about the long axis of the handle 1806” in ¶96) configured to define an input control for a rolling motion (as per 924) of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6; 904 in Fig. 9), wherein the wrist (as per “rotational degree of freedom about the long axis of the handle 1806” in ¶96) is offset from the multi-dimensional space joint (702, 704) by a shaft (as per structure of section 1804) extending along the shaft axis (1806) (Figs. 6-7, 18; ¶71-76, 94-97, 108); and
a control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) configured to:
determine a distance (as per transmitter 1202 and receiver 1204 in Fig. 12) between the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) and the patient (as per tissue in Fig. 12) (Figs. 1B, 6, 12; ¶53, 68, 75-77, 80-81, 85-86, 107-110);
receive a motion control signal (as per device 1802 in Fig. 18) from the input control device (604) indicative of the user input force (Figs. 7, 18; ¶95-96); and
cause the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to be moved in response to the motion control signal (as per device 1802 in Fig. 18) in accordance with a first motion scaling profile (as per scaled motion in Fig. 3 when not in prescribed area as per ¶109-110) of the motion of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) or a second motion scaling profile (as per motion damping adjacent prescribed areas as per ¶109-110) of the motion of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) based on the distance between the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) and the patient (as per tissue in Fig. 12) (Figs. 1B, 6, 7, 3, 12, 18; ¶53, 55-56, 68, 75-77, 80-81, 85-86, 95-96, 107-110), wherein the first motion scaling profile (as per scaled motion in Fig. 3 when not in prescribed area as per ¶109-110) is different than the second motion scaling profile (as per motion damping adjacent prescribed areas as per ¶109-110) (Figs. 3, 18; ¶55-56, 107-110).

As per Claim 9, Lipow further discloses wherein determining the distance between the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) and the patient (as per tissue in Fig. 12) comprises receiving an input signal (as per operation of receiver 1204) indicative of the distance (Figs. 1B, 6, 12; ¶53, 68, 75-77, 80-81, 85-86, 107-110).



As per Claim 10, Lipow further discloses wherein the control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) is configured to compare the distance to a threshold distance (as per “adjacent to the prescribed portion” in ¶110).

As per Claim 11, Lipow further discloses wherein the control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) is configured to select the first motion scaling profile (as per scaled motion in Fig. 3 when not in prescribed area as per ¶109-110) if the distance is greater than or equal to the threshold distance (as per “adjacent to the prescribed portion” in ¶110).

As per Claim 12, Lipow further discloses wherein the control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) is configured to select the second motion scaling profile (as per motion damping adjacent prescribed areas as per ¶109-110) if the distance is less than or equal to the threshold distance (as per “adjacent to the prescribed portion” in ¶110).

As per Claim 13, Lipow discloses a robotic surgical system (10) for treating a patient (P) (Figs. 1A, 6; ¶53, 68-72), the robotic surgical system (10) comprising:
a surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) (Figs. 1B, 6; ¶53, 68, 75-77, 80-81);
a multi-dimensional space joint (702, 704) positioned about a central portion (1804) (Figs. 6-7, 18; ¶94-97), wherein the multi- dimensional space joint (702, 704) is configured to cause the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to move relative to the patient (P) in response to user input forces (Figs. 6-7, 18; ¶71-76, 94-98, 108); and
a wrist (as per “rotational degree of freedom about the long axis of the handle 1806” in ¶96) configured to define an input control for a rolling motion (as per 924) of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6; 904 in Fig. 9), wherein the wrist (as per “rotational degree of freedom about the long axis of the handle 1806” in ¶96) is offset from the multi-dimensional space joint (702, 704) by a shaft (as per structure of section 1804) extending along the shaft axis (1806) (Figs. 6-7, 18; ¶71-76, 94-97, 108); and
a control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) configured to:
receive a first motion control signal (as per first determined force sensed by device 1802 in Fig. 18) from the multi-dimensional space joint (702, 704) indicative of a first user input force (Figs. 7, 18; ¶95-96);
receive a second motion control signal (as per second determined force sensed by device 1802 in Fig. 18) from the multi-dimensional space joint (702, 704) indicative of a second user input force different than the first user input force (Figs. 7, 18; ¶95-96);
cause the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to be moved at a predetermined rate of motion (as per maximum speed in ¶109) in response the first motion control signal (as per first determined force sensed by device 1802 in Fig. 18) (Figs. 7, 18; ¶95-96, 108-109); and
cause the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to be moved at the predetermined rate of motion (as per maximum speed in ¶109) in response the second motion control signal (as per second determined force sensed by device 1802 in Fig. 18) (Figs. 7, 18; ¶95-96, 108-109).

As per Claim 14, Lipow further discloses wherein the second user input force is greater than the first user input force (Figs. 7, 18; ¶95-96).

As per Claim 15, Lipow further discloses wherein the control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) is configured to cause the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to be moved at the predetermined rate of motion (as per maximum speed in ¶109) in response the first motion control signal (as per first determined force sensed by 1802 in Fig. 18) in a gross motion mode (as per motion scaling in Fig. 3 at lesser magnification in ¶55) of the multi-dimensional space joint (702, 704) (Figs. 1B, 3, 6, 7, 18; ¶53, 55-56, 68, 75-77, 80-81, 94-98, 108-109).

As per Claim 16, Lipow further discloses wherein the control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) is configured to cause the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to be moved at the predetermined rate of motion (as per maximum speed in ¶109) in response the second motion control signal (as per second determined force sensed by device 1802 in Fig. 18) in a fine motion mode (as per motion scaling in Fig. 3 at greater magnification in ¶55) of the multi-dimensional space joint (702, 704)(Figs. 1B, 3, 6, 7, 18; ¶53, 55-56, 68, 75-77, 80-81, 94-98, 108-109).

As per Claim 17, Lipow further discloses wherein the system (10) comprises:
a base (608) (Figs. 6-8; ¶68-71, 74-75); and
a joystick (710, 712) movable relative to the base (608) in response to the user input forces (Figs. 6-7, 18; ¶71-76, 94-98, 108), wherein the multi-dimensional space joint (702, 704) is coupled to the joystick (710, 712) (Figs. 6-7, 18; ¶94-97).

As per Claim 18, Lipow further discloses wherein the base (608) is stationary (as per engagement of jack screws 804) (Fig. 7; ¶74).

As per Claim 19, Lipow further discloses wherein the multi-dimensional space joint (702, 704) comprises a force sensor (as per device 1802) for measuring the user input forces (Figs. 7, 18; ¶95-96).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lipow (US Pub. No. 2004/0243147) in view of Wenderow (US Pub. No. 2014/0343566).

As per Claim 3, Lipow discloses all limitations of Claim 1.  Lipow further discloses wherein the user selection signal (as per “shift gears” in ¶61) indicative of the selection between the first motion scaling profile (as per first selected motion scaling in Fig. 3; ¶55-56) and the second motion scaling profile (as per second selected motion scaling in Fig. 3; ¶55-56) is via a touch screen (708) (Figs. 1B, 3, 6, 7; ¶53, 55-56, 68, 75-77, 80-81, 102).
Lipow does not expressly disclose wherein the selection is made using a dial.
Wenderow discloses a control system (10) for controlling surgical instrument (12) via a workstation (14) (Fig. 1; ¶18-19).  The user controls motion of a surgical instrument (12/142) into a patient (as per 140) via jog buttons (22, 24) that move the surgical instrument (142) a specified distance (Figs. 1, 7; ¶25, 45).  The user may set the distance that the instrument moves in response to operation of jog buttons (22, 24) via a separate control (Fig. 1; ¶25).  In one embodiment, the set distance is adjustable via a dial (¶25).  In an alternative embodiment, the set distance is adjustable via keyboard (¶25).  Like Lipow, Wenderow is concerned with interfaces for surgical systems.
Therefore, from these teachings of Lipow and Wenderow, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Wenderow to the system of Lipow in order to implement a dial to adjust scaling within Lipow because Wenderow teaches that implementing a dial interface rather than a keyboard is a matter of design choice.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lipow (US Pub. No. 2004/0243147) in view of Mizuno (US Patent No. 6,120,433).

As per Claim 4, Lipow discloses all limitations of Claim 1.  Lipow further discloses wherein the user selection signal (as per “shift gears” in ¶61) indicative of the selection between the first motion scaling profile (as per first selected motion scaling in Fig. 3; ¶55-56) and the second motion scaling profile (as per second selected motion scaling in Fig. 3; ¶55-56) is via a touch screen (708) (Figs. 1B, 3, 6, 7; ¶53, 55-56, 68, 75-77, 80-81, 102).
Lipow does not expressly disclose wherein the selection is made using a pedal assembly.
Mizuno discloses a robot control system (Fig. 2) in which scaling between motion of the surgical instrument (4, 6) and motion of the user input device (8) is adjustable (Figs. 2-3, 7A-F; 4:59-5:9, 7:34-8:8, 10:3-18).  In one embodiment, the adjustment is made through the use of a pedal assembly (12) (Figs. 2-3, 7A-F; 4:59-5:9, 7:34-8:8, 14:35-57).  In this way, the surgeon can alter the scaling while performing surgery on the object (14:51-53).  Like Lipow, Mizuno is concerned with surgical control systems.
Therefore, from these teachings of Lipow and Mizuno, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mizuno to the system of Lipow since doing so would allow the surgeon to alter the scaling while performing surgery.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lipow (US Pub. No. 2004/0243147) in view of Tajima (US Patent No. 5,855,553).

As per Claim 8, Lipow discloses all limitations of Claim 7.  Lipow further discloses wherein determining the distance (as per transmitter 1202 and receiver 1204 in Fig. 12) between the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) and the patient (as per tissue in Fig. 12) (Figs. 1B, 6, 12; ¶53, 68, 75-77, 80-81, 85-86, 107-110) comprises:
transmitting an electromagnetic wave (as per transmitter 1202) from the surgical tool ((24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to the patient (as per tissue in Fig. 12) (Figs. 1B, 6, 12; ¶53, 68, 75-77, 80-81, 85-86, 107-110).
Lipow does not expressly disclose calculating a time-of-flight of the electromagnetic wave reflected by the patient.
Tajima discloses a surgical control system in which a work environment data detecting means (104) generates proximity sensor data (106) (Fig. 1; 6:29-7:8).  In one embodiment, the proximity sensor data (106) is generated by a proximity sensor that is adapted to obtain the distance data by measuring the intensity of a reflected ultrasonic or light wave and a reflection time thereof (8:28-30).  Like Lipow, Tajima is concerned with surgical control systems.
Therefore, from these teachings of Lipow and Tajima, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Tajima to the system of Lipow since doing so would reduce the cost of the system in the event that a proximity sensor as per Tajima is cheaper to implement than the transmitter and receiver of Lipow.

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Lipow neither teaches nor suggests a wrist configured to define an input control for a rolling motion of the surgical tool, wherein the wrist is offset from the multi-dimensional space joint by a shaft extending along the shaft axis” (page 7 of Amendment).  However, consistent with the citations in the rejections, Lipow discloses “a wrist configured to define an input control for a rolling motion of the surgical tool, wherein the wrist is offset from the multi-dimensional space joint by a shaft extending along the shaft axis” in that the handle (710) includes a rotational degree of freedom about the long axis (1806) of the handle (710) that provides an input device for corresponding rotation (as per 924) of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6; 904 in Fig. 9) and the rotational degree of freedom about the long axis (1806) of the handle (710) is separated in the direction of the axis (1806) by the structure of intermediate arm section (1804) from additional joints (as per 1810, 1812) of the of the arms (702, 704) (Figs. 6-7, 18; ¶71-76, 94-97, 108).  Accordingly, Lipow discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of Lipow.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Neither Winderow, Mizuno, nor Tajima remedy the aforementioned defects of Lipow” (page 7 of Amendment).  However, as discussed above, the Applicant’s argument does not identify a proper basis for finding defects in Lipow.  Accordingly, Applicant’s argument is moot.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “[Because Winderow, Mizuno, nor Tajima remedy the aforementioned defects of Lipow], the asserted combinations of Lipow, Winderow, Mizuno, and Tajima fail to teach or suggest each and every feature recited by Claims 3, 4, and 8” (page 7 of Amendment).  However, as discussed above, the Applicant’s argument does not identify a proper basis for finding defects in Lipow.  Accordingly, Applicant’s does not identify a proper basis for finding that the rejections under 35 USC 103 are improper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664